PER CURIAM.
Petitioner, Pamela Howard, the plaintiff in the underlying civil action, seeks a writ of certiorari to quash a discovery order compelling the disclosure of confidential attorney-client communications for an in camera inspection. The discovery order was entered December 18, 2014, after a hearing on a motion to compel the production of documents, or in the alternative, for an in camera inspection. In the discovery order, the trial court found that there was a limited waiver of the attorney-client privilege by Petitioner during her deposition regarding the advice she received from her attorney at Smith, Gambrell, & Russell, LLP (“Smith Gambrell”) concerning the refinancing of a loan that is involved in the underlying litigation. The trial court ordered Petitioner to produce, for in camera inspection, e-mails with Smith Gambrell, which contained confidential communications regarding not only the loan transaction, but also a related mortgage.
Our review of the record before us reveals that there was no waiver of the attorney-client privilege. Because there was no waiver, there is no legitimate basis to order production of the documents protected by the attorney-client privilege for an in camera inspection. We, therefore, conclude that the trial court’s order departs from the essential requirements of the law resulting in irreparable harm to the Petitioner. We quash the order under review and remand this case to the trial court for further proceedings.
ORDER QUASHED and REMANDED.
SAWAYA, EVANDER, and WALLIS, JJ., concur.